Filed 4/8/22 L.H. v. Super. Ct. CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE


L.H.,                                                             A164376

     Petitioner,
v.                                                                (Contra Costa County
                                                                   Super. Ct. No. J2100376)
THE SUPERIOR COURT OF
CONTRA COSTA COUNTY,

      Respondent,

CONTRA COSTA COUNTY
CHILDREN AND FAMILY
SERVICES BUREAU, et al.,

     Real Parties in Interest.




          L.H. (mother)1 seeks extraordinary writ relief from a January 13,
2022 order that denied her reunification services for her seven-year-old
son K.H. (the child) and set a hearing to consider termination of her
parental rights and the child’s permanent placement under Welfare




1         The child’s father is not a party to this writ proceeding.

                                                           1
and Institutions Code section 366.26.2 Pending our resolution of the
petition, mother requests a temporary stay of the section 366.26
hearing set for May 5, 2022. Real party in interest Contra Costa
County Children and Family Services Bureau (agency) opposes the
petition.
      Mother challenges the juvenile court’s denial of reunification
services under section 361.5, subdivisions (b)(10) and (b)(11). Under
this statute, in pertinent part, the court “need not” provide
reunification services for a child when a parent’s reunification services
or parental rights have been terminated in an earlier proceeding
concerning a half-sibling and the parent “has not subsequently made a
reasonable effort to treat the problems that led to removal” of the half-
sibling. (Id., subds. (b)(10) & (11).) Once a court has found that a
parent is described in subdivision (b)(10) or subdivision (b)(11) of
section 361.5, it “shall not order reunification” for the parent unless it
further “finds, by clear and convincing evidence, that reunification is in
the best interest of the child.” (Id., subd. (c)(2).) Mother does not
challenge the juvenile court’s finding that she was a person described
in subdivisions (b)(10) and (b)(11) of section 361.5. She challenges only
the court’s denial of services after finding reunification would not be in
the child’s best interest. We deny the petition for an extraordinary writ
on the merits and deny as moot the related request for a temporary
stay of the section 366.26 hearing.




2     All undesignated statutory references are to the Welfare and
Institutions Code.

                                      2
                               FACTS
      In August 2021, the agency took K.H. into protective custody, and
filed a section 300 petition (later amended), based on allegations that
(1) mother had serious and unresolved mental health issues that placed
the child at substantial risk of abuse or neglect (§ 300, subd. (b)) and (2)
mother had failed to reunify with K.H.’s older half-sibling D.M., “due to
physical abuse;” mother’s parental rights had been terminated on
August 31, 2007 and D.M. had been adopted on June 23, 2008 (§ 300,
subd. (j)). The detention/jurisdiction report noted the agency had
received a report that mother had been diagnosed with “Bipolar
Disorder and possibly Schizophrenia;” she was “not taking medication
to stabilize;” she had been observed displaying increasingly irrational
and paranoid behavior by family members, school personnel, law
enforcement, and agency workers; and she had refused to seek
treatment and said her mental health was fine and she had no
problems.
      At the detention hearing, the juvenile court found the child came
within sections 300, subdivisions (b) and (j), and ordered the agency to
retain custody of the child; the child was placed in the home of his
maternal grandmother, who had adopted the child’s half-sibling.
Mother was granted supervised visits of a minimum of two one-hour
visits each week, subject to a consideration of the child’s wishes.
Additionally, the court directed the agency to provide the following
services to mother: alcohol and drug testing; parenting education;
mental health assessment; and counseling. Thereafter, on September
9, following an in-camera hearing, the court found it was necessary to
appoint mother a guardian ad litem, and did so the next day. At the



                                     3
jurisdiction hearing held on October 7, 2021, the court sustained the
petition, as amended, and K.H. was adjudged a dependent of the court.
      Before the January 13, 2022 disposition hearing, the agency filed
an initial disposition report. When the case was continued, the agency
filed a memorandum to provide the court with an update regarding the
family.
      The agency recommended the court deny mother reunification
services based on her failure to reunify with the child’s half-sibling
D.M. under section 361.5, subdivisions (b)(10) and (11). While the
report did not attach D.M.’s case file, the agency provided the following
details: “In [mother’s] prior child welfare case, [mother’s] family was
brought to the attention of the Bureau due to [mother] striking her
infant child, [D.M.], and then [mother] was hospitalized for a
psychiatric evaluation. [Mother] has a history of learning disabilities
which entitles her to Social Security Disability Insurance. [Mother]
has a history of substance abuse and unaddressed mental health
issues. [¶] [Mother] failed to reunify with . . . [D.M.], despite receiving
eighteen months of Family Reunification Services to stabilize her
mental health. [D.M.] was detained on or about April 18, 2005 and
Family Reunification Services were ordered on July 21, 2005. [Mother]
was ordered to complete parent education classes, domestic violence
therapy, individual therapy, a psychiatric evaluation, and drug testing.
Per Status Review Report dated June 5, 2006: on May 16, 2006,
[Mother’s] individual therapist . . . terminated her therapy services due
to excessive absences. Per the Status Review Report dated October 5,
2006, [Mother] denied the need for mental health services and she had
been discharged from [a program] on August 28, 2006 due to poor



                                      4
attendance. [Mother’s] participation in substance abuse testing
dropped and she tested one time out of six in the months of June 2006
and August 2006. During her medication evaluation on November 21,
2005 [it was] reported that [Mother] was defensive, in denial, blamed
her problems on stress, and stated that ‘everything in those reports is a
lie.’ [Mother] receives Supplemental Security Income every month due
to a mental health disability, but she states that she does not know
why she is eligible for this benefit and denies having a diagnosis.
[Mother] did not complete her psychiatric evaluation. Family
Reunification Services were terminated on April 6, 2007. Parental
rights were terminated on August 31, 2007. The child was adopted and
the case was vacated and dismissed on June 23, 2008.”
      The agency also reported on the family’s circumstances since the
October 2021 jurisdiction hearing. The agency social worker had made
several attempts to engage mother in the court ordered recommended
case plan services. On October 4, November 2, December 1, 2021 and
January 3, 2022, the agency social worker mailed mother letters with
case plan service referrals for counseling, drug testing, substance abuse
intake, and parent education. On November 11 and December 8, 2021,
the agency provided mother with the case plan service referrals during
mother’s in-person visits with the child. However, mother failed to
return the agency social worker’s telephone messages, refused to meet
with the worker, and did not provide the agency with any verification
that she was enrolled or participating in case plan services. The agency
social worker reported that mother said she would relinquish her
parental rights before working with the agency to address her unmet
mental health needs.



                                    5
      The agency also reported on K.H.’s circumstances since his out-of-
home placement. “During bimonthly meetings with [the child] and the
caregiver, it is reported that [the child] is doing very well in placement
and is ‘living his best life.’ ” However, the caregiver was concerned that
the child had been displaying signs of aggression toward a younger
cousin, was fidgety in the home, had bouts of being withdrawn, chewed
on his shirt, did not consistently bathe due to fear of water, and had
night terrors during which he talked, yelled, and punched in his sleep.
The child reported that when in his mother’s care she hit him with
electrical cords if she felt like he was acting “ ‘suss’ (suspicious).” The
child never knew what would cause his mother to hit him, just that it
happened whenever the voices told her something. The child also
reported that his mother did not allow him to go outside and always
kept him at her side “as she was paranoid about the voices and people
coming into the home.” Based on the recommendation of the child’s
pediatrician that the child should receive mental health services, the
agency social worker arranged for those services. On December 9,
2021, the child had an intake therapeutic appointment and he was on a
waitlist for a therapist as of January 13, 2022.
      The agency initially provided mother with telephone visits with
the child and supervised in-person visits began on November 5, 2021.
In its report and memorandum, the agency social worker described
certain in-person visits (November 5, December 8, December 15, and
December 22, 2021), and described mother’s responses when her
scheduled visits had been canceled due to her failure to give the agency
one-day prior notice that she would be attending the visit.




                                     6
       On January 13, 2022, the juvenile court held a contested
disposition hearing. It considered the agency’s disposition report and
memorandum, the testimony of the agency social worker, and counsels’
arguments.
       The agency social worker testified that the agency had arranged
for a Child Family Team (CFT) virtual meeting on November 12, 2021.
Mother was encouraged to attend the meeting and told she could attend
in person, but she did not attend. Mother stated she was not going to
participate in any services and the agency was making it harder for
her.
       The agency social worker also testified concerning mother’s
mental health issues. The agency report indicated that mother had a
learning disability for which she received “SSI,” but the agency social
worker was not able to make any determination as to nature of the
disability. The agency social worker had tried to ask mother questions
about her mental health providers, but mother’s response was that she
had no mental health issues and did not see anyone.
       The agency social worker also described the visits between
mother and child. In general they “seem[ed] to get along well,”
sometimes they played basketball together, did “high-5s,” on one
occasion made paper airplanes, and on one occasion the child wrote on
a whiteboard, “ ‘I love you, ’ ” and mother wrote back, “ ‘I love you
more.’ ” However, during several visits mother experienced hearing
voices or responding to internal stimuli, and during one visit the child
became upset because of mother’s behavior.
       When asked if K.H. had been living with mother “fairly
successfully,” the worker replied, “He has been living with her, yes.”



                                     7
The agency social worker also reported that although there were a few
calls to the agency for welfare checks, which were based on “unfounded
allegations,” this juvenile dependency was the first time the agency had
“really intervened” with the family. While the child was “considered to
be pretty healthy,” he had not seen a dentist for over two years and had
not seen a doctor. On cross-examination, the agency school worker
confirmed the child had not attended the entire school year for first
grade.
      The agency social worker was also questioned about the agency’s
recommendation that mother should not receive reunification services
based on her failure to reunify with the child’s half-sibling who was
then 17 years old. While mother physically abused the half-sibling as a
baby, mother’s behavior was due to her “mental illness,” and her case
plan required her to participate in a “psych evaluation” and mental
health services. To the agency social worker’s knowledge, mother had
not participated in those services.
      At the conclusion of the evidentiary phase of the hearing, the
court heard counsels’ argument. The child’s counsel argued for
reunification services because the child had lived with mother for seven
years, they had a strong bond though “[i]t wasn’t perfect,” mother tried
to be involved, the child knew his mother very well, services would
allow mother to effectively care for the child, and there was no rush for
permanency because the maternal grandmother was not interested in
legal guardianship or adoption of the child. Mother’s counsel similarly
argued for reunification services for the following reasons: (1)
significant time had elapsed between the two juvenile dependency
cases and mother had cared with K.H. for seven years without agency



                                      8
intervention; (2) while the prior juvenile dependency case had
concerned mother’s mental health issues, whatever problems she might
have had did not prevent her from maintaining her own apartment and
caring for K.H. since his birth until he was removed by the agency; and
(3) for the last two years many people had been isolated and disoriented
due to the global pandemic, which might have affected mother more
than other people, and “that may be what we’re looking at here.”
Mother’s counsel also argued that visits had gone well, the child
enjoyed and looked forward to the visits once he was assured the visits
would be in a place where he could feel comfortable, and the court
should not sever the relationship and make a permanent plan at that
time.
        Agency counsel argued that there was no dispute that the
provision for the bypass of services applied in this case and there was
no attempt by mother to take steps to treat her mental health or to
make any changes in the circumstances that led to the agency’s
intervention. Mother could not demonstrate, by clear and convincing
evidence, that providing her with services would be in the child’s best
interests as there was a “complete and utter disregard for what the
underlying concerns are,” and until there was some “recognition” of
those concerns the child was “in a situation of flux and uncertainty,”
and it would serve no purpose to order services for a parent who did not
believe she needed them.
        The juvenile court adjudged K.H. to be a dependent of the court,
pursuant to section 300, subdivision (b)(failure to protect). The agency
was granted custody of the child for out-of-home placement,
reunification services for both parties were denied, and the case was set



                                     9
for a section 366.26 hearing to consider termination of parental rights
and permanent placement for the child.
      The juvenile court explained its reasons for finding that the
denial (bypass) of reunification services for mother was warranted in
this case as follows:
      “First, as to the testimony, I do credit [the agency social worker’s]
testimony today.

       “Factually, the information I have from the reports and the
testimony is that [mother] did have a child welfare case starting in
2005 with her then-three-month-old child, [D.M.], because [mother]
struck the baby in the face for crying too much. And when taken to the
medical care, the baby had two black eyes and a linear bruise. [¶] The
child [D.M.] was removed from [mother] based on [her] mental health
posing a danger to the baby. [¶] The mother did not then, and has not
since then, acknowledged the fact that she does have mental health
issues or addressed those mental health issues. And the report
suggests that she does have a bipolar condition and possible
schizophrenia. [¶] In the prior case, family reunification services were
terminated on April 6th, 2007, and [mother’s] parental rights were
terminated August 31st, 2007, leading to the adoption of the first child.

       “Evidence is consistent and clear that [mother] has not made any
efforts, much less reasonable efforts, to treat the problem that led to
this removal and to the termination of parental rights for her.

       “As to [K.H.], the evidence shows that the mother keeps [K.H.] in
the home at all times and does not allow him to play outside or see
family members. As [the agency social worker] testified, [K.H.] did not
attend school at all in . . . 2020 and 2021. So he did miss his entire 1st
grade. [¶] My understanding is that the mother did not enroll him in
school this fall, but the grandmother . . . attempted to enroll him in
school. And when she did so, the mother charged in and took [the
child] out of school saying, ‘Don’t let them touch you or rape you or
touch your food.’

     “Throughout the pendency of this case, the mother has refused to
engage in services or . . . engage with the [agency] at all or to begin


                                    10
participating in services. She said at one point that she stays at home
and drinks a bottle of wine. [¶] Today’s memorandum indicates that
she has failed to appear for every scheduled drug test.

          “The report also indicates that the mother beats [K.H.] with an
electrical cord whenever the voices tell her that he is acting
suspiciously. And [the child] is understandably left confused because
he doesn’t know what he did to cause his mother to beat him. [¶] [K.H.]
. . . . is displaying signs of aggression and is sometimes fidgety,
sometimes withdrawn. He does not bathe consistently due to fear of
water. And he chews his shirt and has night terrors.

      “I do understand that [mother’s] visits with [K.H.] are, in some
respects, positive interactions and beneficial to [the child], but there’s
also evidence that the mother is responding to internal stimuli during
the visits, and [the child] knows that and is scared by his mother’s
behavior during some of the visits. [¶] The mother did at one point say
that she would relinquish her parental rights before working with the
[agency] on this case.

      “There is no question that the statutory elements of a bypass
have been met. And the question is whether I can find by clear and
convincing evidence that reunification would be in the best interest of
the child. [¶] And I do not find that to be the case. In fact, I find that
reunification would not be in [the child’s] best interests.

      “Mother’s mental health issues do place [the child] at serious risk
of physical and emotional abuse. The mother has not addressed those
issues over the last 16 years and has consistently refused to seek
mental health treatment and does so to this day, because she denies
having any mental health issues that need treatment.

      “So providing services is not going to benefit [the child] or
[mother] until she’s able to avail herself of those services. And there’s
simply no evidence that she ever has or ever will avail herself of mental
health services, which was what would be necessary to keep [the child]
safe with his mother. [¶] . . . [¶]

       “However, visitation will continue so [the child’s] desire to have
visitation with his mother in a safe environment will be honored. So
I’m not putting off his contact or visitation with his mother, but I don’t


                                    11
see how providing services is going to benefit [the child] under the
circumstances.”

                              DISCUSSION
I.    Applicable Law
      As a general matter, when children are removed from the custody
of their parents, reunification services must be offered unless a
statutory exception applies. (§ 361.5, subd. (a).) Under section 361.5,
subdivision (b), the juvenile court “need not” provide reunification
services when the parent has previously failed to reunify with a child’s
sibling or half-sibling and the court finds, by clear and convincing
evidence, either of the following: (1) a parent’s court-ordered
reunification services were terminated after the parent failed to reunify
with the sibling or half-sibling and the parent subsequently did not
make reasonable efforts to treat the problem that led to removal (id.,
subd. (b)(10)); or (2) a parent’s parental rights over a child’s sibling or
half-sibling were terminated and the parent subsequently did not make
reasonable efforts to treat the problem that led to removal (id., subd.
(b)(11)).
      If a parent is found to be described by subdivision (b)(10) or
subdivision (b)(11) of section 361.5, the juvenile court “shall not” order
reunification services “unless the court finds, by clear and convincing
evidence, that reunification is in the best interest of the child.”
(§ 361.5, subd. (c)(2).) In other words, once the court determines a
parent is one described in subdivision (b)(10) or subdivision (b)(11) of
section 361.5, “ ‘ “the general rule favoring reunification is replaced by
a legislative assumption that offering services would be an unwise use
of governmental resources,” ’ ” and “the burden is on the parent to



                                     12
change that assumption and show that reunification would serve the
best interests of the child.” (In re William B. (2008) 163 Cal.App.4th
1220, 1227 (William B.).)
II.   Substantial Evidence Supports Finding that Mother Had
      Not Made Reasonable Efforts to Address Problems that
      Led to Removal of Child’s Half-Sibling D.M.


      While a parent’s reasonable efforts necessary to avoid the denial
of reunification services “are not synonymous with ‘ “cure,” ’ . . . not
every ‘effort by a parent, even if clearly genuine, to address the
problems leading to removal will constitute a reasonable effort and as
such render [section 361.5, subdivision (b)] inapplicable. It is certainly
appropriate for the juvenile court to consider the duration, extent and
context of the parent’s efforts, as well as any other factors relating to
the quality and quantity of those efforts, when evaluating the effort for
reasonableness. And while the degree of progress is not the focus of the
inquiry, a parent’s progress, or lack of progress, both in the short and
long term, may be considered to the extent it bears on the
reasonableness of the effort made.’ ” (Jennifer S. v. Superior Court
(2017) 15 Cal.App.5th 1113, 1121; italics in original (Jennifer S.).)
      In reviewing the juvenile court’s finding of reasonable efforts, we
“determine whether the record, viewed as a whole, contains substantial
evidence from which a reasonable trier of fact could have made the
finding of high probability demanded by” the clear and convincing
standard of proof. (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005,
fn. omitted.) We do not “reweigh the evidence itself,” or “insert [our]
views regarding the credibility of witnesses” for those of the juvenile
court; rather we “view the record in the light most favorable” to the


                                     13
juvenile court’s order, indulging all “reasonable inferences” that the
juvenile court may have drawn from the evidence and accepting the
juvenile court’s resolution of conflicting evidence. (Id. at p. 1008.)
      Mother contends the juvenile court erred in finding she had not
made reasonable efforts to treat the problem that led to the removal of
the child’s half-sibling D.M. given the length of time between the
earlier case and the current case. We find the argument unavailing.
The juvenile court was well aware of the length of time between the
earlier juvenile dependency regarding D.M. and the current juvenile
dependency regarding K.H. The fact that no juvenile dependency
petitions were filed during the first seven years of the child’s life did
not require the court to infer that mother had “made progress” in
addressing her mental health issues. Whether mother’s circumstances
at the time of the January 13, 2022 hearing showed she had made
reasonable efforts to address the problems that had led to the earlier
juvenile dependency proceeding was a question for that court after a
consideration of the documentary evidence and the testimony of the
agency social worker.
      Mother argues, however, that a reversal is required due to
insufficient information regarding the basis for the removal of the
child’s half-sibling D.M. and that she should be provided the mental
health services she did not receive in D.M.’s case. In support of this
contention, mother asserts the agency did not produce the case files of
the earlier dependency proceeding, and that at the contested hearing “
‘the testifying social worker should have thoroughly reviewed the prior
records, interviewed the parents regarding past efforts, and [been] able
to speak authoritatively as to why the parent at issue has failed to



                                     14
make reasonable efforts during the relevant time frame,’ ” quoting from
Jennifer S., supra, 15 Cal.App.5th 1113 at page 1126.
      We see no merit to mother’s “lack of evidence” argument because
it misconstrues our authority as an appellate court. “The rule is well
settled that in examining the sufficiency of evidence to support a
questioned finding, [we] . . . must accept as true all evidence tending to
establish the correctness of the finding as made, taking into account, as
well, all inferences which might reasonably have been thought by the
trial court to lead to the same conclusion. [Citation.] There is no
corollary to this rule which authorizes [us] . . . to draw inferences from
the absence of evidence to overturn the questioned finding.” (Steve J. v.
Superior Court (1995) 35 Cal.App.4th 798, 813.) Here, the agency’s
documentary and testimonial evidence informed the juvenile court as to
the circumstances of the prior dependency concerning D.M. and the
circumstances concerning the current dependency regarding K.H. If it
was mother’s position that the court did not have sufficient evidence as
to the nature of the problem that led to D.M.’s removal, the nature of
reunification services she had been previously offered in the earlier
dependency, and any efforts she had made in the ensuing years to
correct the problems that led to that earlier dependency, she could have
“introduced [her] own evidence on the issue[s]. . . . [F]or [her] to now
make this argument amounts to nothing more than an attempted
sandbagging of the [juvenile] court. This we cannot tolerate.” (Ibid.)
      We also are not persuaded by mother’s argument that the
juvenile court should have considered her “mental illness” as the
“ ‘starting point’ ” for reunification services. In re K.C. (2012) 212
Cal.App.4th 323 (K.C.) and Patricia W. v. Superior Court (2016) 244



                                     15
Cal.App.4th 397 (Patricia W.) are factually inapposite as they concern
whether an agency made reasonable efforts to provide reunification
services for a parent with mental health issues who was willing to
participate in those services. (See K.C., supra, at p. 425; Patricia W.,
supra, at p. 327.) Here, we are concerned with whether mother is
entitled to reunification services in the first instance. The record shows
the agency social worker made repeated efforts by telephone, letter,
and in person contact to discuss mother’s participation in services and
to make referrals. The worker’s efforts were met by mother’s complete
denial of any mental health problems and the need for any referrals. “
‘It is . . . well established that “[r]eunification services are voluntary,
and cannot be forced on an unwilling or indifferent parent.” ’ ” (In re
Nolan W. (2009) 45 Cal.4th 1217, 1233 (Nolan W.).) Our dependency
law does not require the agency to “take the parent by the hand” to
force acceptance of services they do not want. (In re Michael S. (1987)
188 Cal.App.3d 1448, 1463, fn. 5.) “A parent whose children have been
adjudged dependents of the juvenile court is on notice of the conduct
requiring such state intervention. If such a parent in no way seeks to
correct his or her own behavior . . ., the legislative purpose of providing
safe and stable environments for children is not served by forcing
juvenile courts to go ‘on hold’ while the parent makes another stab at
compliance.” (Ibid.)
III.   Juvenile Court Did Not Abuse Its Discretion in Finding
       Reunification Was Not in K.H.’s Best Interest
       When making the best interest determination under section
361.5, subdivision (c)(2), the juvenile court must decide whether a
parent has shown that the child would benefit from court-ordered



                                      16
reunification services, after a consideration of “ ‘the parent’s current
efforts, fitness, and history; the seriousness of the problem that led to
the dependency; the strength of the parent-child and caretaker-child
bonds; and the child’s need for stability and continuity.’ ” (Jennifer S.,
supra, 15 Cal.App.5th at p. 1124, quoting In re Allison J. (2010) 190
Cal.App.4th 1106, 1116.) We review the juvenile court’s best interest
ruling for an abuse of discretion. (Jennifer S., supra, at p. 1124.)
      In challenging the juvenile court’s finding that reunification
services would not be in K.H.’s best interest, mother argues that at the
time of the January 13, 2022 hearing she had “at most five months” to
make efforts toward reunifying with the child, and her mental health
issues, which were not truly evaluated, most likely prevented her from
engaging in services; her history was minimal in that she failed to
reunify with the child’s half-sibling 14 or 15 years ago with no incidents
until the petition in this case was filed; K.H. was thriving, the bonds
between K.H. and mother and K.H. and his caregiver “were
significantly high,” as they were family; and it is likely reunification
would be successful in this case “with a strong focus on her mental
health,” as she had raised the child for seven years and had a strong
support system. We find the argument unavailing.
      In evaluating the juvenile court’s best interest ruling, we consider
only the evidence that supports the decision that reunification would
not be in the child’s best interest, and not evidence that would support
a contrary finding in mother’s favor. Before services are offered to a
parent who need not be provided them under section 361.5, “[t]here
must be some ‘reasonable basis to conclude’ that reunification is
possible.” (William B., supra, 163 Cal.App.4th at pp. 1228-1229,



                                    17
quoting in part Renee J. v. Superior Court (2002) 96 Cal.App.4th 1450,
1464.) Here, the juvenile court considered the factors cited by mother,
including her relationship with K.H., but found in effect that
reunification was not possible because mother had given no indication
she was willing to participate in services necessary to address the
agency’s concerns. “To reverse this determination, we would . . . be
required to conclude that the juvenile court had abused its discretion.
This we decline to do.” (Jennifer S., supra, 15 Cal.App.5th at p. 1125.)
“While reunification is the preferred outcome when it serves the
interests of both parent and child, no interest is well served by
compelling inadequate parents to shoulder responsibilities they are
unwilling to accept or unable to discharge.” (Nolan W., supra, 45
Cal.4th at p. 1234.) Having reviewed the record, we see no basis to set
aside the juvenile court’s decision to deny mother services on the basis
that reunification would not be in K.H.’s best interest.
IV.   Conclusion
      We deny mother’s petition for writ relief as she has failed to meet
her appellate burden of demonstrating error or an abuse of discretion
in the juvenile court’s denial of reunification services.
                             DISPOSITION
      The petition for an extraordinary writ is denied on the merits.
(Welf. & Inst. Code, § 366.26, subd. (l); Cal. Rules of Court, rule
8.452(h).) The request for a temporary stay is denied as moot. Our
decision is final in this court immediately. (Cal. Rules of Court, rules
8.452(i) & 8.490(b).)




                                     18
                                       _________________________
                                       Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Fujisaki, J.




A164376/L.H. v. Superior Court of Contra Costa County


                                19